Exhibit 10.1

 

This LEAVE AND LICENCE INDENTURE (herein after referred to as “Agreement” and or
“Indenture”) made and entered into at Chennai on this 14th day of March in the
year two thousand five between

 

Mr. S.K. DHARMALINGAM, S/o, MR.C.M.Kannappa Naicker, having office at GUNA
COMPLEX, Door No.443(304), Anna Salai, Teynampet, Chennai 600 018, hereinafter
called “THE LESSOR” (which expression shall, unless repugnant to the context or
meaning thereof, be deemed to include his heirs, representatives, executors,
administrators and assigns) of ONE PART:

 

AND

 

M/s LIONBRIDGE TECHNOLOGIES PRIVATE LIMITED, a Company registered under the
Companies Act 1956 having its registered office at Spectra Building, Hiranandani
Business Park, Powai, Mumbai 400 076 hereinafter called “THE LESSEE” (which
expression shall, unless repugnant to the context or meaning thereof, be deemed
to include their successors and permitted assigns) of the OTHER PART:

 

AND WHEREAS the Lessor is the absolute owner seized and possessed and otherwise
well and successfully entitled to the Premises consisting of about 12000 sq.ft.
in the Ninth Floor of Annexure II Building of Guna Complex, bearing door No.443,
Anna Salai, Teynampet, CHENNAI 600 018 which is more particularly described in
the Schedule (hereinafter referred to as “Premises”).

 

AND WHEREAS the Lessee is desirous for taking the said Premises on lease to
function their office and other allied/associated divisions from the said
Premises for the period and on the terms and conditions as set out hereunder.

 

AND WHEREAS the Lessor has agreed to demise unto the Lessee the aforesaid
Premises at the rent and subject to the terms, covenants and agreements
hereinafter reserved and contained:

 

NOW THIS INDENTURE WITNESSETH as follows:

 

1. That in pursuance of this Lease Agreement and in consideration of the rent
hereinafter reserved and the covenants on the part of the Lessee hereinafter
contained, the Lessor doth hereby demise unto the Lessee the aforesaid Premises
having a total area of 12000 sq.ft. or thereabout and more particularly
described in the schedule hereunder, together with all fixtures (as detailed in
Annexure I), therein subsisting and with full right and liberty to the Lessee,
their servants, workmen and all persons authorized by or having business with
the Lessee to use in common with the Lessor and other tenants of the said
building, the stairs, lifts and common passage in the said building for the
purpose of ingress and egress to and from the Premises to have and to hold the
demised Premises unto the Lessee for a period of Three years commencing from the
15th April’2005 yielding and paying to the Lessor during the said term the
rental charges of Rs.3,00,000/- (Rupees Three Lakhs only) per month on the area
of 12000sq.ft., calculated at the rate of Rs.25/- per sq.ft. per month comprised
of Rs.1,80,000/- (Rupees One Lakh Eighty Thousands only) towards rent and
Rs.96,000/- (Rupees Ninety Six Thousands only) towards amenities and Rs.24,000/-
(Rupees Twenty Four Thousands only) towards building maintenance charges
inclusive of all rates or taxes existing as at present. The rent and allied
charges as specified above shall be paid not later than the tenth day of the
succeeding English Calendar month.

 

The parties hereto agree that the present outgoings in respect of the said
property, viz, all maintenance charges, existing and future municipal and other
rates, taxes, charges, cessess, assessments and outgoings assessed, charged,
imposed or payable in respect of the said Premises are included in the above
rent and related charges and the Lessee shall not be called upon to contribute
or pay towards any taxes or outgoings.

 

In the event the Lessee pays such a rate, taxes the same may offset such amounts
paid against any future rental payments due Lessor.

 

1



--------------------------------------------------------------------------------

2. The Lessee shall deposit a sum of Rs.15,00,000/- (Rupees Fifteen Lakhs only)
as interest free Refundable Security Deposit with Lessor, being the 5 months
rental charges, which shall be refunded by the Lessor in full on termination of
the tenancy or vacation and surrender of the tenancy portion, subject to the
condition that all the dues on account of rent are cleared by the Lessee to the
satisfaction of the Lessor and the Premises is handed over back to the Lessor in
the same condition as taken over by them with reasonable wear and tear excepted.
In the event of any increase in the rate of rent after the initial period of
Agreement, the security deposit shall be increased proportionately.

 

3. The Lessee shall not sub-let, re-let, share or part with the possession of
the demised Premises or any part thereof to any person or persons, provided
however, the Lessee shall be entitled to allow the use of the said Premises to
its associate/subsidiary, parent, partners, client and vendor companies.

 

4. The Lessee shall pay all the Electricity charges for consumption of
electricity in the Licensed Premises during the term of this Lease . Any
increase in the security deposits held by the TNEB, shall be paid by the Lessee
If any bills for electricity are issued after the expiry or earlier termination
of this Agreement, Lessee is responsible only for that portion of such bill
relating to consumption during the term of this Lease and its occupancy of the
Leased Premises by the Lessee

 

5. The Lessee shall use the demised Premises for the legitimate activities
connected with the work of their bona fide business only.

 

6. The payment of rent shall be paid in the form of Account payee Cheques drawn
in favour of the Lessor or his nominee as stated herein above. Any payments not
made within 15 days of their scheduled payment dates shall warrant penal
interest at 18% per annum provided that Lessor has notified Lessee of
non-receipt of payment when due and provided Lessee with an opportunity to cure
such payment default. In case of continued non-payment of rent for a period of
exceeding three months, and provided Lessor is not in default of any provision
under this Lease, the tenancy shall stand disqualified and it empowers the
Lessor to demand vacation of the Premises by the Lessee after adjusting the
rental and other dues against the security deposit held by the Lessor.

 

7. The Lessee shall not make any material alterations in the said Premises.
However, the Lessee shall have right to make suitable modifications and
electrical fittings as necessary for their business, but shall not be entitled
to claim any compensation from the Lessor for such addition/alteration. The
Lessee shall obtain prior consent of the Lessor before making such addition/
modifications to the structure of the Premises and its existing fixtures other
than the normal repair and upkeep on account regular usages.

 

8. The Lessee shall take necessary registration, license etc. as required under
the Municipal, State / Central government laws for activities carried on within
the said Premises. The Lessor shall be in no way responsible for any lapses on
the part of the Lessee in observing such obligations. The Lessor shall accord
reasonable non objection certificates for assisting the Lessee for necessary
governmental approvals.

 

9. The Lessor shall carry out maintenance of power and water supply to ensure
uninterrupted and regular service of the same, except in case of general power
cut by the authorities in the Premises.

 

10. The Lessor shall look after the upkeep and ensure cleanliness of the
surroundings of the Premises within the compound.

 

11. The Lessee shall not cause any damage to the building and its fittings
connected with electrical, sanitary and water lines and shall surrender
possession of the Premises on termination of the lease in the same condition as
received upon commencement of the Lease, reasonable wear and tear excepted. In
case of any damage or loss caused by the acts and intents of the Lessee to the
fittings, fixtures or buildings etc. by the Lessee, the Lessee shall adequately
compensate the Lessor for the same, or the Lessor shall be entitled to adjust
such loss or damage against the security deposit held by him.

 

12. In case of any transfer of title of the Premises, the agreement shall be
modified to the required extent on consent between the Lessee and the
transferee.

 

2



--------------------------------------------------------------------------------

13. The Lessor shall permit the Lessee to have uninterrupted and peaceful
possession and enjoyment of the demised Premises during the currency of the
lease.

 

14. The lessee shall have no objection to the Lessor or any of his
representatives to enter upon and inspect the Premises at its regular business
hours after giving due notice and provided Lessor is accompanied by a
representative of Lessee

 

15. The Lessor shall pay all the municipal taxes, such as Property Tax, Water
Tax, Quit rent etc. when due regularly in respect of the demised Premises.

 

16. The Lessor shall keep the exterior of the Premises and stairs and passages
leading thereto, and the lift facility well serviceable and sufficiently clean
and lighted, and in compliance with all applicable laws and regulations relating
thereto.

 

17. On expiry of the lease period of three years as provided herein above, the
Lessee will have an option to have the lease period extended by a further period
of 5 years with a one-time increase of 15% during such 5 year extension period
of rental charges and other covenants to be observed during the extended period
shall be mutually discussed, settled and agreed upon on the basis of the then
existing conditions, and such extension shall be by way of a separate lease
deed.

 

18. (a) Option to Terminate Lease for Convenience. The Lessee will have option
to vacate the demised Premises any time within the Lease period by giving three
month’s notice in writing or surrendering three month’s Rental charges in lieu
thereof. Upon the provision of any such notice hereunder, Lessee’s obligations
to make any further payment of rent for this three month period will cease but
Lessor shall be entitled to apply a portion of the security deposit equal to
three month’s rent to cover Lessee’s tenancy during such time. Upon the
effective date of the notice, Lessor shall return to Lessee the remaining
security deposit, which shall be equal to two month’s rent. In the event Lessee
provides notice in advance of such three month period, following the provision
of such notice hereunder, Lessee may direct Lessor to apply any or all of the
Security Deposit held by the Lessor to cover any rental payments due Lessor from
Lessee during the remainder of the Lease.

 

(b) Option to Terminate Lease for Cause. If Lessor breaches any term of this
Lease and such breach is not corrected within 10 days written notice thereof by
Lessee, Lessee, at its option and in addition to any other rights and remedies
available to it, may (i) immediately terminate this Lease and all of its
obligations thereunder, including its obligations to pay rent, (ii) withhold
payment of any rent due until such breach is remedied, (iii) offset from any
rent payment otherwise due an amount representing the diminution in value due to
Lessor’s breach, and (iv) offset from any rent payment otherwise due any amounts
expended by Lessee to correct, repair or otherwise address the damages caused by
Lessor’s breach.

 

19. The Lessee shall not carry on or permit to be carried on in the demised
Premises or in any part thereof, any offensive noisy or dangerous trade or
business, or commit or permit to be committed in the demised Premises anything
which may amount to be a public nuisance.

 

20. The Lessor shall in addition provide 12 numbers of Car parking and
sufficient two wheeler parking which shall be used by the Lessee and its
employees.

 

21. The Lessee be allowed to have an insurable interest on the said Premises
until it is under its occupation and the Lessor shall not take any step which
may jeopardize the Lessee’s business interest in any way.

 

22. In the even of the Premises or any part thereof is destroyed or damaged or
rendered unusable or inappropriate by fire, strom, flood, tempest, earthquake,
enemies, war, riot, civil commotion, strike, lockout, labor unrest, political
unrest, action of decree of governmental authorities whether by regulation,
administrative action or otherwise, act of terrorism or in the event that any
irresistible force or, in action or otherwise, acts beyond the control of the
Lessee such a change in business condition or act of God make the occupation of
the office unfeasible, then in that event the Lessee shall give written notice
to immediately terminate the Lease and Lessor shall immediately refund to the
Lessee the security deposit and any advance rent paid by the Lessee to the
Lessor, if any, for the unexpired period of the Lease.

 

3



--------------------------------------------------------------------------------

23. In the event the Premises are rendered unusable for any reason other than
due to Lessee’s actions or inactions, the Lessee shall be exempted from paying
the rent for such period until it has been restored back to full usability.

 

24. In the event of Lessor sells and/or transfers his right, title or interest
in the said Premises as a whole or in part or parts thereof to any person, then
such sale or transfer shall not deprive the Lessee of the Lease given under
these presents and the Lessee shall be entitled to use the said Premises on the
same terms and conditions as are contained herein. The Lessor shall cause the
prospective owner or landlord to enter an agreement with the Lessee confirming
the terms herein agreed for the balance period of this agreement and the
prospective owner shall be replaced as Lessor instead and place of the present
Lessor.

 

25. On the expiry of this Lease the Lessee shall hand over back the vacant
possession of the Premises which shall be reciprocated by the refund of Security
Deposit by the Lessor which shall be simultaneous. In the case of default by the
Lessor on the return of the Security Deposit so mentioned, the default shall
attract an interest calculated at the rate of 18 per cent per annum on the
amount of deposit outstanding calculated payable starting from 7 days of expiry
of the Lease until the day it is paid and the Lessee shall not be required to
pay the monthly rent for this period of occupation for which the Licensor was
unwilling/unable to refund the above security deposit to the Lessee. However,
continued occupation of the Licensed Premises by the Lessee under such
circumstances shall not be deemed to be an extension or renewal of the Lease and
shall in no way reduce the Lessor’s obligation to repay the Security Deposit in
full.

 

26. Both the parties agree that the above recital shall be registered under the
Tamil Nadu Rent control act, and Lessor or the Lessee shall tender this
agreement for registration the concerned authorities at Chennai.

 

27. Any notice required to be given hereunder shall be sufficiently severed on
the Lessors, if forwarded by Registered Post A.D to the Lessors aforementioned
address and on the Lessee if forwarded by Registered Post A.D to the Lessee’s
aforementioned addressed in Mumbai and the notice send by post as aforesaid
shall be deemed to be given at the time when in due course of post it would be
delivered at the address to which it is sent.

 

28. Lessee’s obligations hereunder are conditional on Lessor addressing, to
Lessee’s satisfaction on or before the commencement date hereunder, those
maintenance issues listed on Schedule B hereto and its approval of the items and
conditions set forth on Annexure II..

 

IN WITNESS WHEREOF the parties hereto have sent and subscribed their respective
hands and seal the day and year first herein above written.

 

SIGNED AND DELIVERED by the withinnamed

Lessor Mr. Mr. S.K. DHARMALINGAM,

 

SIGNED AND DELIVERED by the withinnamed

Lessee M/s. LIONBRIDGE TECHNOLOGIES PRIVATE LIMITED

Through its authorised representative Mr.Harish Joshy Director of the company

 

4



--------------------------------------------------------------------------------

SCHEDULE OF PROPERTY

 

CHENNAI CORPORATION DIVISION NO.116, R.S.NO.3814, 3815, DOOR NO.443(304), ANNA
SALAI, TEYNAMPET, CHENNAI 600 018, KNOWN AS GUNA - COMPLEX, ANNEXE II BUILDING ,
9th FLOOR MEASURING ABOUT 12000 SQ.FT. TOGETHER WITH THE FITTINGS & FIXTURES.

 

Signed and delivered at CHENNAI on the day, month and the year first above
written in the presence of;

 

LESSEE.    LESSOR. WITNESS:      1.      2.     

 

5